                Case 1:20-cv-09595-CM Document 4 Filed 01/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL M. COLOSI,

                                  Plaintiff,

                      -against-                                      20-CV-9595 (CM)

ARLENE A GAYLORD, ASST DIR. DOJ-FBI;                             ORDER OF DISMISSAL
WILLIAM D. SPENCER, CLERK OF BOARD
MSPB,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 20, 2020, the Court denied Plaintiff’s request to proceed in forma

pauperis (IFP) and directed Plaintiff, within thirty days, to pay the $400.00 in fees required to file a

civil action in this Court. 1 That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not paid the fees. Accordingly, the complaint is dismissed without prejudice.

See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge v.

United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 4, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



         On December 1, 2020, the filing fees required to file a federal civil action increased to
         1

$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was filed
prior to December 1, 2020, the increased filing fees do not apply to this action.
